ITEMID: 001-90779
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF ROMUALD KOZLOWSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: 4. The applicant was born in 1947 and lives in Mieścisko. He is a retired police officer who had formerly been employed in the Civil Militia (Milicja Obywatelska). In 1974 the applicant had been dismissed from service for a disciplinary offence. He was rehired by the Police in 1991. He retired in 1994.
5. On 27 September 1993 the applicant brought a civil action against the State Treasury for compensation on the grounds that in 1974 he had been unlawfully dismissed from his post at the Civil Militia and banned from working there until 1990. In addition the applicant claimed that he had not been hired by the new police services immediately after the change of the political regime, as he should have been, but only in April 1991.
6. The applicant sought compensation, which comprised damages for lost earnings from 1974 to 1990, for lost earnings and benefits from 1990 to 1991, and for alleged moral suffering due to the loss of employment.
7. On 9 November 1993 the Poznań Regional Court (Sąd Wojewódzki) rejected the claim on the ground that the civil court did not have jurisdiction over a dispute arising out of an employment relationship between a civil servant and the State (niedopuszczalność drogi sądowej).
8. As a result of an interlocutory appeal by the applicant, on an unspecified date the Poznań Court of Appeal (Sąd Apelacyjny) quashed that decision and remitted the case to the Poznań Regional Court.
9. On 10 August 1995 the Poznań Regional Court rejected the claim on the ground of lack of jurisdiction.
10. On 6 March 1996 the Poznań Court of Appeal quashed that decision and remitted the case indicating that the applicant's claim was of a civil character as it had arisen out of relations between a civil servant and the State which were of an administrative and legal character rather than from a bond of special trust and loyalty between the two.
11. On 4 November 1997 the Poznań Regional Court dismissed the applicant's claim.
12. On 25 February 1998 the Poznań Court of Appeal quashed the first-instance judgment in the part concerning the claim for compensation for lost earnings from 1990 to 1991 and remitted the case in this part to the lower court.
13. On 15 March 2001 the Poznań Regional Court dismissed the case. The applicant appealed.
14. It appears that on 25 April 2006 the appellate court issued an order to hold a hearing on 11 May 2006.
15. On 11 May 2006 the Poznań Court of Appeal delivered a judgment varying the judgment of the Poznań Regional Court of 15 March 2001 and ordering that the respondent pay the applicant a certain amount of compensation for lost earnings and benefits from 1990 to 1991.
A cassation appeal in the case was inadmissible in law.
16. On 29 April 2006 the applicant lodged a complaint about the unreasonable length of proceedings for compensation for lost earnings and benefits from 1990 to 1991 under the Act of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”). The applicant submitted that his civil case had been pending for over twelve years.
17. On 26 July 2006 the Supreme Court discontinued the proceedings under the 2004 Act on the ground that the civil proceedings which were the subject of the complaint had meanwhile terminated.
18. The court observed that the main purpose of the complaint about the unreasonable length of proceedings was to accelerate the proceedings before a trial court. In circumstances where the proceedings which were the subject of the complaint had already terminated it was no longer necessary for the court to examine the complaint under the 2004 Act. The Supreme Court noted that the applicant had admittedly lodged his complaint under the 2004 Act while the civil proceedings in question were still pending. Nevertheless, the appellate hearing, which turned out to be final, had been scheduled prior to the applicant's complaint. That, in the Supreme Court's opinion, constituted a decisive argument for holding that the proceedings under the 2004 Act ought to be discontinued without a ruling on the merits.
19. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court's decisions in cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 6
